United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 21, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 05-10976
                         Summary Calendar



YOLANDA WILLIAMS,

                                    Plaintiff-Appellant,

versus


CINTAS CORPORATION; EXPECT FIRST AID CORPORATION,
A Division of Cintas Corporation,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-668
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     In November 2000, Yolanda Williams (“Plaintiff”) executed an

employment agreement with Cintas Corporation and Expect First Aid

Corporation (“Defendants”) which contained a compulsory

arbitration clause requiring all disputes regarding the

employment to be submitted to binding arbitration.     In March

2003, Plaintiff initiated her first lawsuit against Defendants

asserting claims for racial discrimination and retaliation in

violation of Title VII and 42 U.S.C. § 1981.   Defendants moved to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-10976
                                  -2-

compel arbitration and dismiss the lawsuit in April 2003, and in

June 2003, the district court entered an order granting

Defendants’ motion to compel arbitration.     The parties proceeded

to arbitration under the supervision of the American Arbitration

Association.     In January 2005, the arbitrator issued his award

denying all of Plaintiff’s requested relief.     In March 2005, the

arbitrator denied Plaintiff’s request for modification of the

arbitrator’s award.     In April 2005, Plaintiff initiated her

second lawsuit against Defendants, once again claiming

discrimination and retaliation under Title VII and 42 U.S.C. §

1981.   On motion of Defendants, the district court dismissed

Plaintiff’s second complaint for failure to state a claim upon

which relief could be granted under Rule 12(b)(6).     Plaintiff

appealed to this Court.

     We have carefully reviewed the briefs, the record excerpts,

the reply brief and relevant portions of the record itself.      For

the reasons stated by the district court in its memorandum

opinion and order filed July 15, 2005, we affirm the final

judgment entered by the district court on July 25, 2005.

     AFFIRMED.